Citation Nr: 1538245	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 7, 2010, for the grant of a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience since December 1, 2008.


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2008, for an award of a total rating for compensation purposes based upon individual unemployability, on an extraschedular basis have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) when the evidence demonstrates that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Under VA regulations, the effective date of an increase in compensation claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  A claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurt v. West, 14 Vet. App. 449 (2000).

The Veteran filed a claim for TDIU on December 1, 2009, while his claim for an initial increased rating for his posttraumatic stress disorder (PTSD) was pending.  In January 2011, the RO increased the Veteran's PTSD evaluation from 30 percent disabling to 70 percent and granted entitlement to TDIU, both effective December 7, 2010, the date of a VA psychiatric examination.  The Veteran asserts that the effective date for a grant of TDIU should be at least as early as December 1, 2009, the date the RO received his claim.

At the time the RO received his claim on December 1, 2009, service connection was in effect for PSTD, evaluated at 30 percent disabling; prostatitis, evaluated at 40 percent disabling; and tinea pedis, epididymitis, erectile dysfunction, and residuals of a scar on the left shoulder, all rated as noncompensable.  The Veteran's service-connected combined disability rating was 60 percent.

VA regulations provide that TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent disabling or more, or as the result of two or more service-connected disabilities, provided at least one disability is rated at least 40 percent disabling and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Notwithstanding the fact that the Veteran did not meet the schedular criteria when he filed his claim for a TDIU, it is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If a veteran fails to meet the schedular rating requirements as enumerated in VA regulations, as is the case here, VA must consider whether an extraschedular rating is appropriate.  See id.

The Board is prohibited from awarding TDIU on an extraschedular basis in the first instance without ensuring that the claim was initially referred to and considered by VA's Director of Compensation and Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Accordingly, in April 2013, the Veteran's claim was forwarded the Veteran's claim to VA's Director of Compensation and Pension Service for extraschedular consideration, and the Director ultimately determined that the evidence did not show that the Veteran was unemployable due solely to service-connected disabilities prior to December 7, 2010.  Accordingly, the Board may now review the Director's decision with regard to entitlement to TDIU on an extraschedular basis and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The record reflects the Veteran completed high school and was last employed in August 1996 delivering furniture and repossession notices to customers' homes.  There is no indication from the evidence of record that he received vocational rehabilitation training or any specialized training.  Social Security Administration (SSA) records reflect he was found to be disabled as of August 1996 following a serious motor vehicle accident, where he fractured his left hip and femur.

The evidence of record contains VA mental health treatment notes beginning June 2007, when the Veteran was hospitalized for two weeks for mental health reasons.  He reported auditory hallucinations, suicidal and homicidal ideations, difficulty sleeping, nightmares, and flashbacks.

At a January 2008 VA psychiatric examination, the Veteran reported that since separating from the military, he experienced recurring dreams and smells and had thoughts of burning flesh.  He avoided watching television or doing anything which would trigger thoughts of his time in service.  He endorsed having significant irritability problems and acknowledged that during various episodes of anger he damaged his home, resulting in his landlord taking legal action against him.  The Veteran reported he felt most comfortable by himself, spent most of the day in his room, was hypervigilant, and would patrol his house when he heard the slightest noise.  He had difficulty sleeping and only slept three to four hours at a time; he experienced visual hallucinations as shadows out of the corners of his eyes.  He first began receiving mental health treatment in June 2007, following a two week VA psychiatric hospitalization.  Prior to that, he intentionally overdosed on Tylenol with Codeine twice; on one of those occasions the paramedics were called and he refused to go to the hospital.  The Veteran also reported a history of heavy alcohol and marijuana use and stated that he continued to use both, but had since cut down.  Although the Veteran was married for 21 years, he described his marriage as "rocky" and noted that his wife had threatened to leave him on several occasions.  He denied suicidal or homicidal ideations, but reported passive thoughts of suicide frequently.

Group therapy treatment records dated March and April 2009 documented the Veteran's impairment as "moderate to severe" and VA examiners recommended that he continue with group therapy for stabilization, symptom reduction and processing, and coping skills.  At a December 2009 VA mental health treatment appointment, the Veteran reported nightmares, flashbacks, suicidal thoughts with no plan, depressed mood, insomnia, hypervigilance, anxiety, intrusive thoughts, irritability, anger, low energy, lack of motivation, difficulty focusing, chronic joint pain, and isolation.  The examiner noted the Veteran's depressive symptoms were evidenced by poor sleep and appetite, weight loss, inadequate hygiene, withdrawn/isolative tendencies, suicidal ideations, and a depressed mood.

In February 2010, the Veteran reported he had no sexual interest and had conflicts with his wife at home.  He stated he sometimes chewed his fingernails off until they bled, felt that he was in his house too much, and did not have any communication skills.  He acknowledged suicidal thoughts, but indicated his wife would not let him harm himself because she controlled his medication and did not allow him to have firearms in the house.  The Veteran's wife noted that the Veteran usually stayed to himself, only talked to her when he felt like talking, and that he typically only slept four hours a night.  June 2010 VA treatment notes reflect the Veteran's nightmares had subsided and that he needed a mouthguard because he was grinding his teeth in his sleep.  In August 2010, the Veteran reported fleeting suicidal ideations off and on, but no suicidal attempts, and indicated that he still felt depressed at times.  He also reported that he had abstained from alcohol and marijuana and was sleeping better with medication to control his nightmares.

In addition to PTSD, the Veteran also carries diagnoses of prostatitis and epididymitis.  At an October 2008 VA urology appointment, the Veteran reported experiencing tightening and pain in his testicles when he lifted something, occasional swelling, and painful urination.  At a September 2009 VA examination, the Veteran said he often felt like he had to urinate but no urine would come out; he also endorsed difficulty starting urination and weak and hesitant urine flow, with decreased force and blood in his urine.  He reported urinary incontinence, which required use of a pad approximately once a day, and during the day he reported urinating approximately fifteen times at 30 minute intervals.  Physical examination of the testicles was abnormal, revealing prominent, tender, and swollen veins; the rectal examination was also abnormal, revealing an enlarged and tender prostate.  A November 2009 private treatment note from B. K., M.D. documented that the Veteran had severe pain, considerable swelling, induration, and tenderness in all parts of the epididymides bilaterally, as well as voiding dysfunction; additionally, moving anything over ten to fifteen pounds caused the Veteran pain in his testicles.  Dr. B. K. opined that the Veteran's only remedy would be bilateral epididymectomies and the doctor could see "no way that [the Veteran was] employable."  A December 2009 VA treatment note indicated the Veteran recently underwent a cystoscopy following an episode of urinary retention.

The evidence in the claims folder unquestionably shows that the Veteran's service-connected PTSD and urology disorders had an adverse affect on his activities of daily living.  However, this alone is not sufficient to warrant the assignment of finding of individual unemployability, as that finding must be premised on a determination that the Veteran was unable to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.

The May 2013 opinion from VA's Director of Compensation and Pension acknowledged that the Veteran's prostatitis caused him difficulty lifting anything over ten pounds or performing tasks that required physical strain.  The Director also acknowledged that the evidence revealed ongoing symptoms and treatment for PTSD for several years, but that the Veteran's PTSD had not interfered with his employment or his ability to gain employment.  However, the Director did not provide any supportive reasoning or rationale supporting this conclusion.  Further, there was no discussion of the Veteran's educational background or employment history.

Although the Director found that extraschedular TDIU was not warranted, the Board may make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  Notably, it is difficult to ascertain how the Veteran's service-connected disabilities affected his ability to work between December 2008 and December 2010 because he had not worked since August 1996 due to nonservice-connected disabilities.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's physical restrictions due to his urology disorders and his PTSD symptoms of such severity to have rendered him incapable of securing and following substantially gainful employment in the year prior to the date he submitted his TDIU application, beginning December 1, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.  In finding so, the Board has considered the likely physical requirements that his previous job delivering furniture entailed, as well as his lack of skill or training in other fields, and his education.  The Board also considered the Veteran's PTSD symptoms, particularly his irritability and anger difficulties, social isolation, sleep disturbances, and depressive symptoms.  Even though the record indicates unemployability due to residuals of nonservice-connected femur and hip fractures, for which the Veteran has been awarded benefits from SSA, the Board nevertheless finds that, even absent such conditions, the Veteran's service-connected disabilities alone rendered him incapable of obtaining or maintaining substantially gainful employment, beginning December 1, 2008.




	(CONTINUED ON NEXT PAGE)
ORDER


An effective date of December 1, 2008, for extraschedular TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


